Citation Nr: 0941848	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as due to an undiagnosed illness 
manifested by right hip pain and to a service-connected right 
knee disability.

2.  Entitlement to service connection for fatigue, to include 
an undiagnosed illness manifested by fatigue.

3.  Entitlement to service connection for a cognitive 
disorder or thinking problems, to include an undiagnosed 
illness manifested by cognitive disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993.  
He served in the Persian Gulf War where he earned the Combat 
Action Ribbon, the Southwest Asia Service Medal with two 
bronze service stars, and the Kuwait Liberation Medal, among 
others.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
June 2002, the RO denied increased disability ratings for the 
Veteran's service-connected right knee patellofemoral pain 
syndrome, with chondromalacia, and left knee patellofemoral 
pain syndrome.  In an August 2003 rating decision, issued in 
September 2003, the RO, inter alia, determined that no new 
and material evidence had been submitted to reopen a claim of 
service connection for a right knee meniscus tear, denied 
service connection for a left knee meniscus tear, hearing 
loss, tinnitus and a right hip condition and denied service 
connection for fatigue, thinking (cognitive) problems and 
migraine headaches, all to include as due to an undiagnosed 
illness.

In January 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); the 
transcript has been associated with the record.  During the 
hearing, the Veteran withdrew appeals for service connection 
for hearing loss and for hair loss.  Also during the January 
2007 hearing, the Veteran raised claims for service 
connection for depression and for sleep apnea.  
In an August 2007 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for a right knee 
torn meniscus, granted service connection for tinnitus, 
denied increased disability ratings for the Veteran's 
service-connected right and left knee patellofemoral joint 
syndrome, remanded the issues of entitlement to service 
connection for a right hip disability and migraines, to 
include as due to an undiagnosed illness, and remanded the 
issues of entitlement to service connection for a right knee 
torn meniscus and a left knee torn meniscus.  The Board also 
referred the Veteran's claims for service connection for 
sleep apnea and depression, dysthymic disorder and 
generalized anxiety disorder to the RO for appropriate 
action.  

In addition, in the August 2007 decision, the Board deferred 
decisions on the Veteran's claims for service connection for 
fatigue and a cognitive disorder, as due to an undiagnosed 
illness.  In this regard, the Board noted that the medical 
evidence of record attributed fatigue to dysthymic disorder, 
depression, sleep apnea, and/or generalized anxiety disorder 
and attributed cognitive disorders to depression and 
generalized anxiety disorder, indicating that these claimed 
conditions may be related to a diagnosed disorder.  Since the 
Veteran's claims for service connection for sleep apnea and 
depression, dysthymic disorder and generalized anxiety 
disorder therefore encompassed the claimed disorders of 
fatigue and a cognitive disorder which were on appeal, the 
Board found that a decision on these claimed disorders should 
be deferred until the RO adjudicated his claims for service 
connection for sleep apnea and depression, dysthymic disorder 
and generalized anxiety disorder.  

In an August 2009 rating decision, the RO granted service 
connection for the Veteran's right and left knee torn lateral 
meniscus.  As this is considered a full grant of benefits, 
these issues are not longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues on appeal before the Board are entitlement to 
service connection for fatigue, a cognitive disorder, 
migraines and a right hip disorder.  Since action has not yet 
been taken regarding the service connection claims for sleep 
apnea and depression, dysthymic disorder and generalized 
anxiety disorder, which were referred to the RO, the Board 
must again defer a decision on the issues of entitlement to 
service connection for fatigue, a cognitive disorder, to 
include as due to an undiagnosed illness.  With regard to the 
service connection issues which are being referred to the RO, 
the Board notes that, since its August 2007 decision, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), which held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  

Therefore, the appropriate issues to be referred to the RO 
are entitlement to service connection for sleep apnea and for 
an acquired psychiatric disorder, to include depression, 
dysthymic disorder and generalized anxiety disorder.  These 
issues are referred to the RO for further development.  

The issue of migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence that the Veteran has a current right hip 
disorder which has manifested to a compensable degree, and 
the Veteran does not have a right hip disorder which is 
related to service or to his service-connected right knee 
disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder, 
to include as due to an undiagnosed illness and as secondary 
to his service-connected right knee disability, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in June 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's RO hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in January 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's service personnel records reflect active duty 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  As such, he is considered a Persian Gulf 
Veteran. See 38 C.F.R. § 3.317.

The Veteran has claimed that he has a right hip disorder, as 
due to an undiagnosed illness or as a result of his service-
connected right knee disability.    

Service treatment records do not show any complaints of or 
treatment for a right hip disorder.  His separation Report of 
Medical Examination does not reflect any diagnosis of or 
treatment for right hip pain or a right hip disorder.  

There are no VA treatment records which show any complaints 
of right hip pain.  A January 2009 VA examination report 
shows that the Veteran could not recall exactly when his hip 
started bothering him, but stated that it was probably at 
least a year after leaving service.  When asked where his 
pain was, he pointed to his right low back and buttocks 
region.  He did not have any pain radiating into his right 
groin.  He reported that the pain was a 5 or 6 on a scale of 
10 everyday and would flare up once a month.  He felt that it 
resulted in a loss of strength, endurance and motion.  There 
had not been any incapacitating days due to his low back, and 
there were no radicular symptoms.  Upon examination, the 
Veteran's had pain-free, essentially full range of motion in 
his right hip, which was unchanged after three repetitions.  
He had no groin pain with range of motion.  A right hip X-ray 
study revealed no acute fractures, dislocations, bony lesions 
or significant arthritic changes.  The sacroiliac joints and 
sacral alar were intact.  The examiner noted that the Veteran 
did not have an isolated diagnosis of a hip problem because 
his complaints were referable to a mechanical low back pain, 
and that there was no documentation of a hip injury while he 
was in service.  The examiner indicated that his diagnosis of 
chondromalacia patella with lateral meniscus tear would not 
be considered severe enough to cause a problem in his low 
back.  The examiner therefore concluded that it was less 
likely as not that the current complaint of pain across the 
right low back/buttock region is directly related to his 
activities in the service or his secondary to his service-
connected bilateral knee conditions.  The examiner noted 
that, with repetitive activity, he was likely to have flare-
ups in his back symptoms.  

The Board notes that, in order to warrant service connection 
for an undiagnosed illness, it must be a chronic condition, 
meaning that it existed for six months or more or exhibited 
intermittent episodes of improvement and worsening over a 6 
month period.  In this case, there is no evidence that the 
Veteran's claimed right hip disorder has existed for any such 
period of time.  Therefore, service connection for a right 
hip disorder, as due to an undiagnosed illness, must be 
denied.  38 C.F.R. § 3.317.  

Since the Veteran does not have a diagnosed right hip 
disorder, consideration of service connection on a direct 
basis or as secondary to his service-connected right knee 
disorder is not necessary.  Brammer, supra.  The Board does 
note, however, that the January 2009 examiner found that it 
was less likely as not that the current complaint of pain 
across the right low back/buttock region is directly related 
to his activities in the service or secondary to his service-
connected bilateral knee conditions.  The Veteran has 
complained of pain in the region of his right hip.  The Board 
notes that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
such, service connection for a right hip disorder, on a 
direct basis or as secondary to his service-connected right 
knee disability, must be denied.

As noted, the Veteran has contended he has a right hip 
disorder which is due to an undiagnosed illness or to his 
service-connected right knee disability.  However, the 
Veteran, as a lay person, is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  

ORDER

Service connection for a right hip disorder, to include as 
due to an undiagnosed illness manifested by right hip pain 
and to a service-connected right knee disability, is denied.




REMAND

The Veteran has contended that he has a headache disorder 
which is related to an undiagnosed illness, due to his 
service as a Persian Gulf Veteran.  However, since the 
Veteran has been diagnosed with migraines, and most recently 
tension headaches, service connection under 38 C.F.R. § 3.317 
is not available.  With regard to direct service connection, 
under Combee, the August 2007 Board remand included a request 
that the Veteran undergo a VA examination in order to 
determine whether his headaches were directly related to 
service.  The remand specifically referred to service 
treatment records from November 1990, which showed that the 
Veteran was treated for severe headaches.  However, the 
January 2009 VA examiner, in rendering his opinion that it is 
less likely than not that the Veteran's tension headaches are 
related to service, indicated that the Veteran had not been 
seen for headaches while in service.  In light of this 
inconsistency, and to adequately address the duty to assist, 
the Board finds that the Veteran's claims file should be 
returned to the examiner who provided the January 2009 
opinion in order to provide a nexus opinion which includes a 
discussion the Veteran's in-service treatment for his 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran's claims file to be returned 
to the examiner who provided the January 
2009 opinion in order for him to provide 
an opinion as to whether the Veteran's 
headaches are a result of any incident in 
service or began to manifest during 
service, to include a discussion of the 
November 1990 service treatment records 
which show in-service complaints of 
severe headaches.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  If the January 2009 
examiner is no longer at the VA, the 
claims folder should be forwarded to 
another appropriate specialist.  

The examiner should provide an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's headaches are a result 
of any incident in service or began to 
manifest during service or are 
etiologically related to the Veteran's 
active duty service in any way, including 
a discussion of the service treatment 
records which show complaints of severe 
headaches, and (2) the current status of 
the Veteran's headaches.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.  If the AOJ 
finds that additional VA examination is 
necessary in order to decide the claim, 
such examination should be scheduled and 
conducted.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


